DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the amendment and communication filed on 07/15/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/15/2022 has been entered.
Claims 1-3 and 6-14 have been examined and are pending in this application. Claims 1, 6, and 11 are independent.
Claims 1-3 and 6-14 are allowed.
Response to Arguments/Remarks
Claims 1-3 and 6-14 are allowed over prior art.
Examiner's Statement of reason for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus where processing apparatus includes a first port, a second port, a storage device, and a determining unit. The first port is to be connected to a first network having a first security level. The second port is to be connected to a second network having a second security level. The second security level is lower than the first security level. The storage device holds first setting information for connection to the first network and second setting information for connection to the second network. The determining unit makes network connection to at least the first port in accordance with the second setting information and determines, on the basis of a result from the network connection to at least the first port in accordance with the second setting information, whether the network connection to the first port is made properly.
The closest prior art, as previously recited, Toubinia (US 2014/0366152) is generally directed to technique where to securely transmit data from a communication terminal (TC) to an application server (SA) over a telecommunications network (RT), the communication terminal (TC) being connected to the application server (SA) via an unsecure access network (RAns) and being able to communicate with the application server (SA) via at least one secure access network (RAs), the communication terminal (TC) switches the connection with the application server (SA) from the unsecure access network (RAns) to a secure access network (RAs), when personal data (DonP) is likely to be entered or is entered by the user, transmits the personal data (DonP) to the application server (SA) via the secure access network (RAs), and switches the connection with the application server (SA) from the secure access network (RAs) to an unsecure access network (RAns), and Martini (US 2015/0046588) is generally directed to methods, systems, and apparatus, including computer programs encoded on computer storage media, for switching between parallel networks. One of the methods includes maintaining a plurality of parallel networks including a first network that precludes access to secure resources, and a second network that provides access both to unsecured resources and secured resources, enabling a user device access to connect to the first network, receiving input from the user device seeking access to one or more secured resources, in response to the received input, installing a device management profile on the user device, and causing the user device to switch from the connection to the first network to a connection to the second network, and PriorArt, Hansen (US 8,683,193), fund in further detail search,  is generally directed to technique, where strict transport security controls are arranged to detect a first navigation command of a network-enabled application to navigate from a secure connection established with a first network address and to navigate to a second network address using an unsecure reference. A filter is used to filter, in response to the detection of the first navigation command, referring information in a second navigation command used to establish a second address secure connection with a device having the second network address. The strict transport security controls service is optionally arranged to provide a warning signal upon detecting formation of the second navigation command.
The Examiner concludes that besides the arguments/amendment presented by the Applicant, filed on 07/15/2022, for consideration of an allowance. None of Toubinia, Martini, and Hanses nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claim 1. For example, none of the cited prior art teaches or suggest the steps of controller circuit configured to make network connection to at least the first wired port in accordance with the second setting information and determine, on a basis of a result from the network connection to at least the first wired port in accordance with the second setting information, whether the network connection to the first wired port is made properly, wherein the first setting information includes an address of a first device to be connected to the first network, the second setting information includes an address of a second device to be connected to the second network, and the controller circuit is configured to: make a first packet communication to the first network and the second network, the first packet communication including the address of the second device, and make a second packet communication to the first network when the first packet communication to the second network is successful and the first packet communication to the first network fails, the second packet communication including the address of the first device, as a whole with the remaining limitations.
Therefore, the claim 1 is considered allowable over the cited prior art. Similar reasons, claims 6, and 11 are also considered allowable.
As to claims 2, 3, 7-10, 12-14, the claims are dependent from the independent claims 1, 6, or 11, respectively, and are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439